DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 29 is objected to because of the following informalities.  Appropriate correction is required.
For Claim 29, “device incapable” should be corrected to ---device is incapable---.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-35 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 21 (lines 6-8 and 10) and Claim 30 (lines 12-15 and 17), “client” should probably be ---client device---.

For Claim 31, “the second frequency” should probably be corrected to ---the second frequency band---.
For Claim 37, “each of client device and the at least two additional client devices includes” should probably be amended to ---each of client device and the at least two additional client devices respectively includes---.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 21, 23-26, 28-30, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2009/0252097) in view of Shanbhag (US 2019/0281446).
For Claims 21 and 30, Iyer teaches a method for communicating with a client device, and an access point (AP) comprising: a first antenna for communication over a first frequency; a second antenna for communication over a second frequency; a dual-band radio device coupled to the first and second antennas; a processing unit coupled to the dual-band radio device; a memory coupled to the processing unit, the memory for storing instructions for the processing unit (see paragraph 9: hardware); the method comprising: 
receiving a probe request from the client device (see abstract, paragraph 18; paragraphs 3, 4, 10: preferred vs. non-preferred bands); 
if the probe request indicates a preferred frequency band, establishing a wireless connection with the client device over the preferred frequency band (see paragraphs 17, 18, 24); 
if the probe request indicates a non-preferred frequency band, determining if the client is on a block list (see paragraphs 23, 24: the list of dual band devices is essentially a  lock list for probe requests on the non-preferred band); 
if the client is on the block list, ignoring the probe request (see paragraphs 23, 24); 
if the client is not on the block list, determining if a selection of frequency bands is possible (see paragraphs 17-18: determine multi-band capabilities; 

if the selection of frequency bands is not possible, establishing a wireless connection with the client device over the non-preferred frequency band (see paragraphs 3-4, 15: 2.4 GHz devices are allowed to connect to the non-preferred band).
Iyer as applied above is not explicit as to, but Shanbhag teaches that the indication of multi-band capabilities is an indication that frequency band selection is automatic: see paragraphs 22, 52: in the WPS IE, the RF band value of 0x03 indicates multi-band capabilities. This is the same indicator value that is used to indicate automatic band selection in the instant application.).
Thus, it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the known WPS IE and indicator value as in Shanbhag when implementing the method of Iyer. The motivation would be to indicate the needed information in a known and compatible manner.
For Claim  23, Iyer further teaches the method for communicating with a client device, wherein the preferred frequency band is 5 Ghz (see paragraphs 3, 4, and 10).
For Claim 24, Iyer further teaches the method for communicating with a client device, wherein the non-preferred frequency band is 2.4 Ghz (see paragraphs 3, 4, and 10).
For Claims 25 and 33, Iyer further teaches the method for communicating with a client device, wherein the preferred frequency band is greater than the non-preferred frequency band (see paragraphs 3, 4, and 10).
For Claims 26 and 34, Iyer further teaches the method for communicating with a client device, wherein establishing the wireless connection with the client device over the preferred frequency band includes transmitting a probe response to the client device (see paragraph 24).
For Claim 28, Iyer further teaches the method for communicating with a client device, wherein the client device is capable of communicating via the preferred frequency band and the non-preferred frequency band (see paragraphs 15, 17, and 18: multi-band device).
For Claim 29, Iyer further teaches the method for communicating with a client device, wherein the client device incapable of communicating via the preferred frequency band (see paragraphs 3, 14: single-band device).

Claims 22 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2009/0252097) in view of Shanbhag (US 2019/0281446) as applied to claims 21 and 30 above, and further in view of Gokturk et al. (US 2017/0374602).
For Claims 22 and 35, the references as applied above are not explicit as to, but Gokturk further teaches the method for communicating with a client device, further comprising, comparing a timer value for the block list to a threshold, and if the timer value for the block list exceeds a threshold, establishing the wireless connection with the client device over the non-preferred frequency band (see paragraphs 21: steering; paragraphs 161-165, 192: blocklist, threshold comparison, time).
Thus, it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the threshold time comparison as in Gokturk when implementing the method of Iyer and Shanbhag. The motivation would be to ensure timely steering while not blocking devices indefinitely.

Claims 27, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2009/0252097) in view of Shanbhag (US 2019/0281446) as applied to claims 21 and 30 above, and further in view of Patil et al. (US 2016/0014694).
For Claims 27 and 32, Iyer further teaches the method for communicating with a client device of claim 21, wherein adding the client to the block list comprises adding a media access control (MAC) address of the client device to the block list (see paragraph 16: devices identified by MAC address).
The references as applied above are not explicit as to, but Patil teaches storing a MAC address by storing a hash of the MAC address (see paragraphs 68, 73, 75, 251, 258).
Thus, it would have been obvious to one of ordinary skill in the art at the time the application was filed to store identifiers as in Patil when managing the block list of Iyer. One of ordinary skill would have been able to do so with the reasonably predictable result of efficiently identifying devices in the block list.
For Claim 31, the references as applied above are not explicit as to, but Patil teaches the access point further comprising a Bluetooth module coupled to the dual-band radio device, the Bluetooth module for communicating with Bluetooth devices over the second frequency (see paragraph 43: it is known for multi-band devices to include Bluetooth interfaces; Bluetooth frequency bands are also known).
Thus, it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ Bluetooth as in Patil when implementing the method of Iyer and Shanbhag. One of ordinary skill would have been able to do so with the reasonably predictable result of accommodating widely used types of network communications.

Claims 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2009/0252097).
For Claim 36, Iyer teaches a system, comprising: a client device; an access point, the access point including: a dual-band radio device coupled to a first antenna for communicating via a first 
establishing a wireless connection with the client device over the first frequency band if a probe request received by at least the first antenna or the second antenna indicates the first frequency band (see paragraphs 17, 18, 24); 
establishing a wireless connection with the client device over the second frequency band if the probe request received by at least the first antenna or the second antenna indicates the second frequency band (see paragraphs 3-4, 15).
While Iyer is not explicit about the client device not being on a block list stored in a memory coupled to the processing unit or a time-out value for the block list has been reached, this is at least inherent to teachings of Iyer (see paragraphs 3-4, 15: devices only capable of communicating on the non-preferred band are not included in the list of devices with multi-band capabilities and allowed to connect via the non-preferred band).
Thus, it would have been obvious to one of ordinary skill in the art at the time the application was filed to accommodate single-band devices as shown in Iyer. The motivation would be to maintain compatibility with older or more simplistic devices even as the network can offer improved throughput to multi-band devices.
For Claim 37, Iyer teaches the system further comprising at least two additional client devices, wherein each of the client device and the at least two additional client devices is wireless connected to the access point and wherein each of client device and the at least two additional client devices includes one or more of a single-band Wi-Fi device, a dual-band Wi-Fi device, and Bluetooth device (see abstract, paragraphs 2-4: multiple clients, single band and multi-band Wi-Fi devices).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 21-29, 36, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 9 of U.S. Patent No. 10779342. Although the claims at issue are not identical, they are not patentably distinct from each other because each teaches matter found in the other.

For Claim 21, Claim 1 of 10779342 teaches a method for communicating with a client device, the method comprising: 
receiving a probe request from the client device; 
if the probe request indicates a preferred frequency band, establishing a wireless connection with the client device over the preferred frequency band; 
if the probe request indicates a non-preferred frequency band, determining if the client is on a block list; 
if the client is on the block list, ignoring the probe request; 
if the client is not on the block list, determining if a selection of frequency bands is automatic; 
if the selection of frequency bands is automatic, adding the client to the block list and ignoring the probe request; and 
if the selection of frequency bands is not automatic, establishing a wireless connection with the client device over the non-preferred frequency band.
For Claim 22, Claim 1 of 10779342 teaches the method for communicating with a client device of claim 21, further comprising, comparing a timer value for the block list to a threshold, and if the timer 
For Claim 23, Claim 9 of 10779342 teaches the method for communicating with a client device of claim 21, wherein the preferred frequency band is 5 Ghz.
For Claim 24, Claim 9 of 10779342 teaches the method for communicating with a client device of claim 21, wherein the non-preferred frequency band is 2.4 Ghz.
	For Claim 25, Claim 9 of 10779342 teaches the method for communicating with a client device of claim 21, wherein the preferred frequency band is greater than the non-preferred frequency band.
For Claim 26, Claim 5 of 10779342 teaches the method for communicating with a client device of claim 21, wherein establishing the wireless connection with the client device over the preferred frequency band includes transmitting a probe response to the client device.
For Claim 27, Claim 2 of 10779342 teaches the method for communicating with a client device of claim 21, wherein adding the client to the block list comprises adding a media access control (MAC) address of the client device to the block list by storing a hash of the MAC address.
For Claim 28, Claim 21 of 10779342 teaches the method for communicating with a client device of claim 21, wherein the client device is capable of communicating via the preferred frequency band and the non-preferred frequency band.
For Claim 29, Claim 21 of 10779342 teaches the method for communicating with a client device of claim 21, wherein the client device incapable of communicating via the preferred frequency band.
For Claim 36, Claim 17 of 10779342 teaches a system, comprising: a client device; an access point, the access point including: 
a dual-band radio device coupled to a first antenna for communicating via a first frequency band and second antenna for communicating via a second frequency band; a processing unit coupled to the dual-band radio device, the processing device for 

establishing a wireless connection with the client device over the second frequency band if the probe request received by at least the first antenna or the second antenna indicates the second frequency band and the client device is not on a block list stored in a memory coupled to the processing unit or a time-out value for the block list has been reached.
For Claim 37, Claim 19 of 10779342 teaches the system of claim 36 further comprising at least two additional client devices, wherein each of the client device and the at least two additional client devices is wireless connected to the access point and wherein each of client device and the at least two additional client devices includes one or more of a single-band Wi-Fi device, a dual-band Wi-Fi device, and Bluetooth device.

Claims 30, 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10779342 in view of Iyer et al. (US 2009/0252097). 
For Claim 30, Claim 1 of 10779342 teaches an access point (AP) for: 
receiving a probe request from a client device by either the first antenna or the second antenna, 
if the probe request indicates a first frequency band, establishing a wireless connection with the client device over the first frequency band, 
if the probe request indicates a second frequency band, determining if the client is on a block list, the block list stored in the memory, 
if the client is on the block list, ignoring the probe request, 
if the client is not on the block list, determining if a selection of frequency bands is automatic, 
if the selection of frequency bands is automatic, adding the client to the block list and ignoring the probe request, and 

Claim 1 as applied above Is not explicit as to, but Iyer teaches an access point comprising a first antenna for communication over a first frequency; a second antenna for communication over a second frequency; a dual-band radio device coupled to the first and second antennas; a processing unit coupled to the dual-band radio device; a memory coupled to the processing unit, the memory for storing instructions for the processing unit (see paragraph 9)
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ the access point as in Iyer when implementing the method of an access point as in Claim 1. One of ordinary skill would have been able to do so with the reasonably predictable result of managing network operations with known types of hardware.
For Claim 33, Claim 9 of 10779342 teaches the access point of claim 30, wherein the first frequency band is greater than the second frequency band.
For Claim 34, Claim 9 of 10779342 teaches the access point of claim 30, wherein establishing the wireless connection with the client device over the first frequency band includes transmitting a probe response to the client device.
	For Claim 35, Claim 9 of 10779342 teaches the access point of claim 30, wherein the processing unit is for comparing a timer value for the block list to a threshold value stored in the memory and if the timer value exceeds the threshold value, establishing the wireless connection with the client device over the second frequency band.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Strater et al. (US 2018/0352493) teaches a system of band steering in a local network using a .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        2/16/2022